                       Case 1:20-cr-00326-LTS Document 48
                                                       49 Filed 04/07/21 Page 1 of 1
                                                       U.S. Department of Justice

                                                                   United States Attorney
                                                                   Southern District of New York
                                                                  The Silvio J. Mollo Building
                                                                  One Saint Andrew’s Plaza
                                                                  New York, New York 10007

                                                                   April 7, 2021

           VIA ECF
           The Honorable Laura Taylor Swain
           United States District Judge
           Southern District of New York                                     0(02(1'256('
           500 Pearl Street
           New York, New York 10007

               Re: United States v. Francis Guzman Sanchez and Eduardo Garcia, 20 Cr. 326

           Dear Judge Swain:

                  The Government writes to respectfully request that the upcoming status conference in the
           above-captioned case, currently scheduled for April 12, 2021, be rescheduled to April 15, 2021 at
           10 a.m. to facilitate the schedules of all the parties. The Government has been in discussions with
           each defense counsel regarding further proceedings in this matter, and it is anticipated that the
           additional time will facilitate the resolution of the discussions. Defense counsel consent to the
           requested adjournment, and have indicated that they are available at the proposed date and time.

                    For the same reasons, the Government further requests that time be excluded under the
           Speedy Trial Act through the date of the next scheduled conference. See 18 U.S.C. § 3161(7)(A).
           Exclusion of time under the Speedy Trial Act will provide the parties sufficient time to further
           consider and discuss potential pre-trial dispositions; therefore, the “ends of justice served by the
           granting of such continuance outweigh the best interests of the public and the defendant in a speedy
           trial.” Id.
7KHIRUHJRLQJDGMRXUQPHQWDQGVSHHG\WULDOWLPH
H[FOXVLRQUHTXHVWVDUHJUDQWHGIRUWKHUHDVRQVVWDWHG
DERYH7KHFRQIHUHQFHLVDGMRXUQHGWR$SULO
DWDP7KH&RXUWILQGVSXUVXDQWWR         Respectfully submitted,
86& K  $ WKDWWKHHQGVRIMXVWLFHVHUYHG
E\DQH[FOXVLRQRIWKHWLPHIURPWRGD\ VGDWHWKURXJK
$SULORXWZHLJKWKHEHVWLQWHUHVWVRIWKH
                                                            AUDREY STRAUSS
SXEOLFDQGWKHGHIHQGDQWVLQDVSHHG\WULDOIRUWKH        United States Attorney
UHDVRQVVWDWHGDERYH'(UHVROYHG
                                                         by: _________________________________
6225'(5('                                                  Sarah Mortazavi
'DWHG$SULO                                         Assistant United States Attorney
V/DXUD7D\ORU6ZDLQ86'-
                                                             (212) 637-2520


            cc: All Counsel (via ECF)
